Campbell, J.
The bill below was filed for the purposes of winding up the concerns of a partnership. consisting of Horace J. Perrin and Joseph Sibley, and in which Darius Perrin is claimed to have asserted1 and possibly to have had an interest. 1 He is averred to have obtained possession1 of some assets of the firm. Lepper is brought in as Horace J. *348Perrin’s successor in the administration of Sibley’s estate, and Mrs. Fisk as devisee of the heir at law and general devisee of Sibley. The bill also sets up various transactions-in the management' of the estate, and improvement of property held in common by Horace Perrin and the Sibley estate, between Perrin and the heir Francis M. Sibley. Mrs.. Fisk demurred generally, and Lepper set up the pendency of certain discovery proceedings in the probate court. The bill was dismissed as to them, but Darius Perrin made no-objection to the bill and defends generally, and is not before us on the appeal.
The bill is in its present shape too defective to sustain, my substantial equity against the defendants who pleaded and demurred. Its allegations are too vague and indefinite.. But, while the court below rightly sustained these pleadings, it is not impossible that it may be so amended as to-present in a tangible form a proper case for equitable relief. The probate proceedings, in our opinion, do not prevent a suit in equity, if it is otherwise proper. Any delays caused by them can be allowed for in the progress of the chancery suit.
We are not, therefore, disposed to consider at length the questions involved in the bill, and the case will be remanded with leave to complainant to amend if. he shall so elect, without costs of this Court to either party.
The other Justices concurred.